DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/05/21 has been entered.

Response to Arguments
Applicant’s amendments filed 1/5/21 have been entered. The amendments have overcome the previously presented claim objections and 112(b) rejections of the Office Action dated 10/27/20. 

Applicant’s amendments to the claims have necessitated the new grounds of rejection presented below. Specifically, claim 1 is rejected as being obvious over Potapenko (US 20190226282 A1), in view of Misselbrook (US 20080271925 A1), in view of Themig (US 20180051541 A1), further in view of Reichmuth (US 3397751 A). And claim 9 is rejected 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “a running string for disposing a bottomhole assembly” and later recites “a bottom hole assembly affixed […]”. It appears that later recitations should refer to “the bottom hole assembly”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the lateral nozzle" and “the end nozzle”. There is insufficient antecedent basis for this limitation in the claim. It appears that applicant intends to refer to the components have been introduced as “a plurality of lateral 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potapenko (US 20190226282 A1), in view of Misselbrook (US 20080271925 A1), in view of Themig (US 20180051541 A1), further in view of Reichmuth (US 3397751 A).

Regarding claim 1, Potapenko teaches an acid tunneling and fracturing arrangement for creation of a lateral tunnel and fracturing a formation around the lateral tunnel (e.g. the arrangement shown in Fig 10 is shown as fracturing formation in a lateral tunnel), the arrangement comprising: 
a running string for disposing a bottom hole assembly into a wellbore (Fig 10, running string 250 in wellbore 255), the running string comprising coiled tubing (Para 0044, “coiled tubing and/or other conveyance means may also be utilized”); 
(Fig 10, the components including and down string of packer 252) affixed in a non-telescoping manner to a distal end of the running string (Fig 10, the BHA as defined is at the distal end of the running string 250 and is not telescopingly attached), the bottom hole assembly having: 
an acid placement tool for transmitting acid from the running string for injection into the formation (Para 0002 and as seen in Fig 10 fluid from the tubular 250 is used to deploy fracturing fluid in the wellbore to fracture the well; “the frac fluid may include hydrochloric acid”).  
	While Potapenko teaches a BHA attached to a running string, Potapenko is not explicit on the manner in which the BHA is attached to the running string. 
	Misselbrook teaches an acid placement tool having a base portion and an acid injection wand which is connected to the base portion by at least one articulable joint which permits angular movement between the wand and the base portion (Fig 3-4, base portion including 130, and wand including 160 is connected by at least 1 articulable joint i.e. knuckle joint 156, Para 0041, “The two knuckle joints 155, 156 increases the radius of curvature of the bottom hole assembly 100”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potapenko by having the tool with a base portion and a joint as disclosed by Misselbrook because the connection to the running string with the recited joint “increases the radius of curvature” of the BHA (Para 0041 of Misselbrook).  
 	Potapenko as modified teaches wherein the acid injection wand further comprises: 
(Para 0002 and as seen in Fig 10 fluid from the tubular 250 is used to deploy fracturing fluid in the wellbore to fracture the well by device 254 labelled in Fig 8; the wand body is the body of the tool encompassing at least device 254, the drill bit, and tubular portion therebetween); 
a lateral nozzle disposed through the wand body to directionally flow acid for acid fracturing in an area radially outside of the wand body (As seen in Figs 8 and 10, “High pressure fracturing fluid (or drilling fluid) may be pumped down through the drill string 250 into the isolated annular region 253 via fracturing ports 254 deployed on the drill string 250.”).
a packer assembly which is set within the lateral tunnel with the packer assembly in contact with a wall of the lateral tunnel to secure the acid placement tool within (Fig 8, Fig 10, packer 252 is deployed in and in contact with the lateral wellbore and the tool is secured and isolated within the lateral wellbore).
While Potapenko teaches fracturing ports 254 which permit fluid flow radially outward from the tool (Fig 8, 10), Potapenko is silent on a sliding sleeve member disposed within the fluid flow passage and moveable between a first position, wherein the sliding sleeve member blocks the lateral nozzle against fluid flow, and a second position, wherein flow to the drill bit is blocked and flow through the lateral nozzle is permitted for high pressure acid fracturing. 	
 disposed within the fluid flow passage (Fig 2B, 2C sliding sleeve 220 is in the central bore/fluid flow passage in the tool) and moveable between a first position, wherein the sliding sleeve member blocks the lateral nozzle against fluid flow (Fig 2B, the sleeve 220 is shown in a first position where lateral ports 210 are blocked), and a second position, wherein flow to the drill bit is blocked and flow through the lateral nozzle is permitted for high pressure acid fracturing (Fig 2C, the sleeve is moveable to a second position where fluid to the bit is blocked with the assistance of ball 208 and flow to lateral ports 210 is permitted. Para 0040, “fluid ports 210 may be frac ports through which fracturing fluid is injected into the well.”). 	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potapenko by having the sliding sleeve actuated fracturing ports as disclosed by Themig because selection of a fracturing port system would be required in order to implement the invention of Potapenko and Themig presents a fracturing port system; additionally Themig’s system has screens which can be used to prevent invasion of undesired solids.  
While Potapenko teaches a drill bit at the distal end of the wand, Potapenko is not explicit on the drill bit containing a plurality of axially-oriented end nozzle. 
Reichmuth teaches a plurality of axially-oriented end nozzle end nozzles disposed through the wand body to directionally inject acid for acid tunneling to an area beyond a distal end of the wand body (Figs 1 and 2, Column 4, lines 43-45, the drill bit has two end nozzles 24 and 26 which is used for injecting fluid in an area beyond a distal end of bit). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potapenko by having a drill bit with the recited nozzles as disclosed by Reichmuth because the drill bit of Reichmuth addresses “the drilling fluid is permitted to more efficiently sweep the bottom of the hole, and a smoother flow pattern for the fluid is provided” (Column 3, lines 1-3). 
Potapenko as modified teach an acid placement tool capable of conducting acid tunneling beyond a distal end of the acid placement tool at a lower fluid flow rate as well as acid fracturing radially outside of the acid placement tool at a higher fluid flow rate (Fig 8, although suggested to one or ordinary skill by virtue of the presence of a drill bit, as modified by to clearly have end nozzles of Reichmuth the acid placement in Fig 8 would be able to utilize acid to ‘tunnel’/bore beyond the distal end of the tool. As seen in Figs 8 and 10, “High pressure fracturing fluid (or drilling fluid) may be pumped down through the drill string 250 into the isolated annular region 253 via fracturing ports 254 deployed on the drill string 250.” The examiner notes that first the recitation of “lower” and “higher” does not necessitate any particular rate relative to any other rate and second “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” See MPEP 2114(II). In this case, Potapenko as modified teaches all of the recited structural limitations required by the claim.).

Regarding claim 3, Potapenko as modified by Misselbrook further teaches wherein the bottom hole assembly further comprises: an indexing tool which permits angular rotation of portions of the bottom hole assembly with respect to the running string within the wellbore (Fig 3-4, knuckle 155, Para 0041, “The two knuckle joints 155, 156 increases the radius of curvature of the bottom hole assembly 100” the knuckle joint 155 permits relative angular rotation as the BHA pivots relative to the running string about that joint).  

Regarding claim 5, Potapenko, as modified by Themig, further teaches a ball or plug member (Fig 2C, ball member 208); and 
wherein the sliding sleeve member is moved from the first position to the second position by landing the ball or plug member upon a ball seat within the fluid flow passage (Fig 2C, when sliding sleeve 220 is moved from the first position shown in 2B, it is moved by the ball in a ball seat which is the contour in which the ball is seated).  

Regarding claim 8, Potapenko further teaches a fluid pump to flow acid through the running string, the fluid pump being a variable speed or variable capacity pump (Para 0002 the system has a pump which is “used to pump high-pressure frac fluid” through the string into the well and subsequently “the frac pump pressure is removed”. Accordingly, the system teaches at least a high pressure and off condition, resulting in the pump being “variable”).  

Claims 9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potapenko (US 20190226282 A1), in view of Themig (US 20180051541 A1), further in view of Reichmuth (US 3397751 A).

Regarding claim 9, Potapenko teaches an acid tunneling and fracturing arrangement for creation of a lateral tunnel and fracturing a formation around the lateral tunnel, the arrangement comprising: 
a coiled tubing running string (Fig 10, running string 250, Para 0044, “coiled tubing and/or other conveyance means may also be utilized”) for disposing a bottom hole assembly into a wellbore (Fig 10, the components including and down string of packer 252 are disposed in wellbore 255 via the running string 250); 
the bottom hole assembly affixed directly and in a non-telescopic manner to the coiled tubing running string (Fig 10, the BHA as defined is at the distal end of the running string 250 and is not telescopingly attached), the bottom hole assembly having: 
an acid placement tool for transmitting acid from the running string for injection into the formation (Para 0002 and as seen in Fig 10 fluid from the tubular 250 is used to deploy fracturing fluid in the wellbore to fracture the well; “the frac fluid may include hydrochloric acid”), the acid placement tool including an acid placement wand (Fig 8, 10, components of the BHA including fracturing ports 254 and drill bit at the far distal end of the string), having: 
a plurality of lateral nozzles to directionally flow acid for acid fracturing in an area radially outside of the wand body (Para 0002 and as seen in Fig 10 fluid from the tubular 250 is used to deploy fracturing fluid in the wellbore to fracture the well by device 254 labelled in Fig 8; as seen in Fig 8 there are at least 6 lateral nozzles shown);
a packer assembly which is set within the lateral tunnel with the packer assembly in contact with a wall of the lateral tunnel to secure the acid placement tool within (Fig 8, Fig 10, packer 252 is deployed in and in contact with the lateral wellbore and the tool is secured and isolated within the lateral wellbore); and 
at least one sensor within the bottom hole assembly to detect a downhole wellbore parameter (Para 0086, “an acoustic or nuclear logging while drilling” can be used and produces “resulting measurements” or in other words detects at least one downhole parameter).  
While Potapenko teaches fracturing ports 254 which permit fluid flow radially outward from the tool (Fig 8, 10), Potapenko is silent on a sliding sleeve member disposed within the fluid flow passage and moveable between a first position, wherein the sliding sleeve member blocks the lateral nozzle against fluid flow, and a second position, wherein flow to the drill bit is blocked and flow through the lateral nozzle is permitted for high pressure acid fracturing. 	
 disposed within the fluid flow passage (Fig 2B, 2C sliding sleeve 220 is in the central bore/fluid flow passage in the tool) and moveable between a first position, wherein the sliding sleeve member blocks the lateral nozzle against fluid flow (Fig 2B, the sleeve 220 is shown in a first position where lateral ports 210 are blocked), and a second position, wherein flow to the drill bit is blocked and flow through the lateral nozzle is permitted for high pressure acid fracturing (Fig 2C, the sleeve is moveable to a second position where fluid to the bit is blocked with the assistance of ball 208 and flow to lateral ports 210 is permitted. Para 0040, “fluid ports 210 may be frac ports through which fracturing fluid is injected into the well.”). 	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potapenko by having the sliding sleeve actuated fracturing ports as disclosed by Themig because selection of a fracturing port system would be required in order to implement the invention of Potapenko and Themig presents a fracturing port system; additionally Themig’s system has screens which can be used to prevent invasion of undesired solids. The examiner notes that Themig has merely been incorporated to teach the use of a sliding sleeve system and notes the presence of the plurality of lateral nozzles taught by Potapenko. Additionally and/or alternatively, however, the examiner notes Themig similarly teaches a plurality of nozzles (see e.g. Figs 2a and Fig 4). 
While Potapenko teaches a drill bit at the distal end of the wand, Potapenko is not explicit on the drill bit containing a plurality of end nozzles. 
 (Figs 1 and 2, Column 4, lines 43-45, the drill bit has two end nozzles 24 and 26 which is used for injecting fluid in an area beyond a distal end of bit)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potapenko by having a drill bit with the recited nozzles as disclosed by Reichmuth because the drill bit of Reichmuth addresses “the drilling fluid is permitted to more efficiently sweep the bottom of the hole, and a smoother flow pattern for the fluid is provided” (Column 3, lines 1-3). 
Potapenko as modified further teaches an acid placement tool capable of conducting acid tunneling beyond a distal end of the acid placement tool at a lower fluid flow rate as well as acid fracturing radially outside of the acid placement tool at a higher fluid flow rate (Fig 8, although suggested to one or ordinary skill by virtue of the presence of a drill bit, as modified by to clearly have end nozzles of Reichmuth the acid placement in Fig 8 would be able to utilize acid to ‘tunnel’/bore beyond the distal end of the tool. As seen in Figs 8 and 10, “High pressure fracturing fluid (or drilling fluid) may be pumped down through the drill string 250 into the isolated annular region 253 via fracturing ports 254 deployed on the drill string 250.” The examiner notes that first the recitation of “lower” and “higher” does not necessitate any particular rate relative to any other rate and second “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” See MPEP 2114(II). In this case, Potapenko as modified teaches all of the recited structural limitations required by the claim.)
wherein there are at least twice as many lateral nozzles as end nozzles (Figs 1 and 2, Column 4, lines 43-45 of Reichmuth, the drill bit has two end nozzles 24 and 26; Fig 8 of Potapenko alternatively and/or additionally Fig 4 of Themig, there are at least 4 lateral nozzles and consequently at least twice as many lateral nozzles as end nozzles).  

Regarding claim 14, Potapenko further teaches a supply of acid to be flowed through the running string to the bottom hole assembly for use in tunneling or fracturing (Para 0002, the frac fluid may include “hydrochloric acid” and necessarily includes a supply of said acid); and 
a fluid pump to flow acid through the running string, the fluid pump being a variable speed or variable capacity pump (Para 0002 the system has a pump which is “used to pump high-pressure frac fluid” through the string into the well and subsequently “the frac pump pressure is removed”. Accordingly, the system teaches at least a high pressure and off condition, resulting in the pump being “variable”).  

Regarding claim 15, Potapenko as modified by Themig further teaches a ball or plug member (Fig 2C, ball member 208); and 
wherein the sliding sleeve member is moved from the first position to the second position by landing the ball or plug member upon a ball seat within the fluid flow passage or by a linear actuator (Fig 2C, when sliding sleeve 220 is moved from the first position shown in 2B, it is moved by the ball in a ball seat which is the contour in which the ball is seated).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potapenko (US 20190226282 A1), Misselbrook (US 20080271925 A1), in view of Themig (US 20180051541 A1), further in view of Reichmuth (US 3397751 A), further in view of Randall (20160160568).

Regarding claim 7, while Potapenko teaches a logging means to direct the operation of the tool (Para 0086, an acoustic or nuclear logging means is used to make measurements which are then used to select the direction of the lateral tunnel), Potapenko is silent on further comprising: at least one sensor within the bottom hole assembly to detect a downhole wellbore parameter; a controller having programming for determining a location or orientation of the bottom hole assembly within the wellbore based upon the downhole parameter; and a data communications conduit to transmit 
Randall teaches at least one sensor within the bottom hole assembly to detect a downhole wellbore parameter (Para 0042, integrated circuitry 1C chip is on the distal end of the tool to measure geo-location, azimuthal, or orientation date which are wellbore parameters as it indicates a location of the wellbore that is in the process of being created by the tool); 
a controller having programming for determining a location or orientation of the bottom hole assembly within the wellbore based upon the downhole parameter (Para 0043 a processor receives the geospatial data from the 1C chip/sensor to determine the geo-location and orientation); and 
a data communications conduit to transmit data representative of the downhole parameter detected by the sensor to the controller (Para 0042-0043 the processor receives data from the 1C chip and so a data communication is inherent in order for the data communication between the two distinct components).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potapenko as modified by having the sensor, controller, and their arrangement as disclosed by Randall to allow an operator to determine the location of the tool and alter the operation of the tool “to create a desired geo-trajectory of a borehole” (Para 0042).  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potapenko (US 20190226282 A1), in view of Themig (US 20180051541 A1), further in view of Reichmuth (US 3397751 A), further in view of Misselbrook (US 20080271925 A1).

Regarding claim 10, while Potapenko teaches a BHA attached to a running string, Potapenko is not explicit on the manner in which the BHA is attached to the running string. 
	Misselbrook teaches an acid placement tool having a base portion (Fig 3-4, base portion including 130) and the acid injection wand which connected to the base portion by at least one articulable joint which permits angular movement between the acid injection wand and the base portion (Fig 3-4, base portion including 130, and wand including 160 is connected by at least 1 articulable joint i.e. knuckle joint 156, Para 0041, “The two knuckle joints 155, 156 increases the radius of curvature of the bottom hole assembly 100”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potapenko by having the tool with a base portion and a joint as disclosed by Misselbrook because the connection to the running string with the recited joint “increases the radius of curvature” of the BHA (Para 0041 of Misselbrook).  

Regarding claim 11, Potapenko is not explicit on the bottom hole assembly further comprises: an indexing tool which permits angular rotation of portions of the bottom hole assembly with respect to the running string within the wellbore.  
(Fig 3-4, knuckle 155, Para 0041, “The two knuckle joints 155, 156 increases the radius of curvature of the bottom hole assembly 100” the knuckle joint 155 permits relative angular rotation as the BHA pivots relative to the running string about that joint). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potapenko by having the tool with an indexing tool as disclosed by Misselbrook because the connection to the running string with the recited joint “increases the radius of curvature” of the BHA (Para 0041 of Misselbrook).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potapenko (US 20190226282 A1), in view of Themig (US 20180051541 A1), further in view of Reichmuth (US 3397751 A), further in view of Randall (20160160568).

Regarding claim 13, while Potapenko teaches a logging means to direct the operation of the tool (Para 0086, an acoustic or nuclear logging means is used to make measurements which are then used to select the direction of the lateral tunnel), Potapenko is silent on a controller having programming for determining a location or orientation of the bottom hole assembly within the wellbore based upon the downhole parameter; and a data communications conduit to transmit data representative of the downhole parameter detected by the sensor to the controller.  
(Para 0043 a processor receives the geospatial data from the 1C chip/sensor to determine the geo-location and orientation); and 
a data communications conduit to transmit data representative of the downhole parameter detected by the sensor to the controller (Para 0042-0043 the processor receives data from the 1C chip and so a data communication is inherent in order for the data communication between the two distinct components)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Potapenko as modified by having the sensor, controller, and their arrangement as disclosed by Randall to allow an operator to determine the location of the tool and alter the operation of the tool “to create a desired geo-trajectory of a borehole” (Para 0042).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676